Citation Nr: 1132845	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  06-31 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for right lower extremity diabetic neuropathy. 

2.  Entitlement to an increased disability rating in excess of 10 percent for left lower extremity diabetic neuropathy. 

3.  Entitlement to an increased disability rating in excess of 10 percent for diabetic retinopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran (Appellant) had active service from October 1965 to November 1966.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran did not report for a Board hearing that was scheduled to be conducted via videoconference in May 2011.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2010).  

The Board notes that the Veteran has filed a claim seeking a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  That claim was denied in an April 2009 rating decision which has not been appealed.  Nevertheless, according to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the rating claim.  If the claimant asserts entitlement to a TDIU rating based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a) (2010).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2010).

Consideration of TDIU in this case would necessarily involve consideration of the Veteran's other service-connected disabilities (diabetes mellitus and erectile dysfunction), which are not here on appeal.  Therefore, based on the VA General Counsel Opinion referred to above, the Board does not have jurisdiction over the issue of entitlement to a TDIU.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  For the entire period of this appeal, the Veteran's right lower extremity neuropathy has been manifested by moderate incomplete paralysis of the external popliteal nerve.

3.  For the entire period of this appeal, the Veteran's left lower extremity neuropathy has been manifested by moderate incomplete paralysis of the external popliteal nerve.

4.  For the entire period of this appeal, the Veteran's retinopathy has been manifested by corrected distance vision that is no worse than 20/60 in one eye and 20/50 in the other eye.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 20 percent for right lower extremity neuropathy are met for the entire period; the criteria for a disability rating higher than 20 percent have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8621 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 20 percent for left lower extremity neuropathy are met for the entire period; the criteria for a disability rating higher than 20 percent have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8621 (2010).

3.  The criteria for a disability rating higher than 10 percent for retinopathy have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.76, 4.79, Diagnostic Codes 6006, 6066 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

In an October 2004 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate these claims, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  In July 2008, the RO also provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claims in compliance with a decision of the United States Court of Appeals for Veterans Claims that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's statements and personal hearing testimony.

In addition, the Veteran was afforded VA examinations in May 2008 and June 2008 to evaluate his peripheral neuropathy and retinopathy.  These examinations were adequate because each was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Each examiner reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

General Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  When the schedule does not provide a zero percent evaluation for in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the claimant's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the United States Court of Appeals for Veterans Claims extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  .  

Analysis of Peripheral Neuropathy Increased Rating Claims

In the September 2002 rating decision, the RO granted service connection for left and right lower extremity peripheral neuropathy and assigned an initial 10 percent rating for each, pursuant to Diagnostic Code 8621, effective February 28, 2002.  The January 2005 rating decision on appeal denied increased ratings in excess of 10 percent.  

Under Diagnostic Codes 8521 and 8621, a 40 percent rating is available for complete paralysis of the external popliteal nerve (common peroneal) manifested by the following symptomatology: foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  For incomplete paralysis, a 30 percent rating is available for severe impairment; a 20 percent rating is available for moderate impairment; and a 10 percent rating is available for mild impairment.  38 C.F.R. § 4.124a. 

A note applicable to ratings for the peripheral nerves provides that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

The Veteran was afforded a VA examination in May 2008.  At that time, he complained of pain located at the lower legs and feet, which occurs constantly and has the character of burning and aching.  The Veteran rated his pain at 8 out of 10 but reported that despite pain he can function without medication.  The Veteran also reported a progressive loss of strength in the legs and tingling and numbness in both feet and lower legs.  Examination of feet revealed no signs of abnormal weight bearing, breakdown, callosities, or unusual shoe wear pattern.  The Veteran reported that he uses a cane due to loss of balance from neuropathy.  Motor function was within normal limits; sensory function was abnormal with decreased sensation in the shins; reflexes were 2+ in the bilateral knees and ankles.  There were no definite restrictions or disabilities regarding normal daily activities; however, there was a limitation of prolonged walking due to neuropathy.

The Board finds that the Veteran's symptomatology more closely approximates moderate impairment than mild impairment.  The primary factor in this finding is the examiner's report that the Veteran has loss of normal balance due to neuropathy.  In essence, the remainder of his symptoms are sensory in nature.  His report of pain, numbness and tingling as well as the abnormal clinical findings for sensation in the shins equate to sensory deficits as opposed to functional deficits.  The guidance provided under the rating schedule indicates that such symptomatology should be rated as mild, or at most moderate.  Here, in addition to sensory impairment, there is also evidence of a nonsensory loss of balance resulting from the peripheral neuropathy and causing limitation of prolonged walking.  Accordingly, as the evidence shows functional impairment in addition to sensory impairment, resolving reasonable doubt in the Veteran's favor, the Board finds that moderate overall impairment is more closely approximated for the left and right lower extremity than is mild overall impairment.  

The Board has also considered whether any higher rating is warranted, but finds that it is not.  In so finding, the Board notes that only prolonged walking is limited, and the examiner found no other restrictions regarding normal daily activities.  Significantly, there is no evidence, including the Veteran's statements, of symptoms of the type contemplated as foot drop, slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost, abduction of foot lost, adduction weakened, or anesthesia covers entire dorsum of foot and toes.  Regarding range of foot motion, the May 2008 examiner found dorsiflexion of each ankle to 20 degrees and plantar flexion to 45 degrees.  The objective findings for each lower extremity were otherwise normal, and clinical indicators of impairment, such as the Veteran's reflexes and motor function were all found to be normal.  This evidence supports the Board's finding that the Veteran's overall impairment is no greater than moderate.  

While the Veteran is presumed to seek the maximum available benefit for a disability, A.B. v. Brown, 6 Vet. App. 35, 38 (1993), and higher ratings are yet available, in this case, the Veteran's reports to medical examiners have been considered in assigning the 20 percent rating.  Otherwise, his contentions made to VA regarding the degree of impairment are non-specific, and therefore less probative than the clinical findings.  The Veteran reported in his notice of disagreement that his neuropathy is worse than 10 percent disabling.  This assertion is acknowledged in the Board's assignment of a 20 percent rating for each lower extremity; however, he has not explained in terms of the rating schedule and criteria, how his symptomatology warrants a rating higher than 20 percent, and the evidence indicates that it does not.  The Veteran's report of constant pain is not itself probative of entitlement to a higher rating.  Indeed, the evidence demonstrates no additional functional impairment that would warrant a higher rating than 20 percent for any period.    

For these reasons, the Board finds that, while a 20 percent rating is warranted for each lower extremity for the entire increased rating period, to the extent any higher level of compensation is sought, the preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. Regarding the possibility of staged ratings, in this case, the disability has not significantly changed during the period on appeal, and a uniform evaluation is warranted.  Most significant in the Board's finding, at no time during the period on appeal are the criteria for a rating higher than 20 percent met or approximated.  The Board will address extraschedular referral below.

Analysis of Retinopathy Increased Rating Claim

In the September 2002 rating decision, the RO granted service connection and assigned an initial noncompensable rating for diabetic retinopathy, pursuant to Diagnostic Code 6006, effective February 28, 2002.  The January 2005 rating decision on appeal granted an increased rating of 10 percent, effective April 12, 2004.  

Under Diagnostic Code 6006, retinopathy or maculopathy are evaluated on the basis of visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  In this case, there have been no incapacitating episodes requiring prescribed bed rest and treatment by a physician or other healthcare provider.  The Veteran does not contend that there have been such episodes.  Accordingly, the Veteran's retinopathy is most appropriately rated on the basis of visual impairment.  

While examinations of visual acuity typically include findings for near vision and uncorrected vision, in evaluating central visual acuity, the corrected distance vision with central fixation is used.  See 38 C.F.R. § 4.76.

In a February 2004 ophthalmology consultation, the Veteran had 20/30 corrected vision in each eye.  This was also true on April 21, 2004.  In August 2004, the Veteran had corrected vision in the right eye of 20/30 and uncorrected vision in the left eye of 20/25.  In March 2007, the Veteran had corrected acuity of 20/40 in the right eye, and 20/30 in the left eye.  In a November 2007 optometry consultation, the Veteran complained of blurry vision in the left eye with many black floaters.  He reported an accident at work because he couldn't see well.  The Veteran had corrected acuity in the right eye of 20/25+ and corrected acuity in the left eye of 20/60.  A November 2007 treatment report reveals that the Veteran was seen at the Los Angeles Ambulatory Care Center for decreased vision due to bleeding in his eye.  It was noted that he may need to go on disability if his poor vision does not allow him to continue his present job.  In April 2008 his corrected vision was 20/50 in each eye.  

The report of VA examination in June 2008 reveals corrected distance vision of 20/50 in the right eye and 20/60 in the left eye.  It was noted that the Veteran has undergone several laser treatments to correct bleeding in each eye.  

Based on the reported visual acuity, the criteria for a rating higher than 10 percent are not met for any period.  In order to warrant a 20 percent rating, the evidence would have to show 20/70 vision in one eye with 20/50 in the other.  While several reports have shown uncorrected visual acuity at this level, as noted above, the disability rating must be based on corrected visual acuity.  

The Board has considered the Veteran's reports that his eye condition is worse than 10 percent disabling; however, as ratings are based on measured performance on the Snellen's test or equivalent (38 C.F.R. § 4.76), the Board finds that the medical evidence prepared by a skilled neutral professional is more probative of entitlement to a particular rating than the Veteran's assertions.  The Veteran also contends that he has had to undergo multiple procedures to correct bleeding in his eyes; however, the effect of the bleeding, and of these procedures, on visual acuity is considered in the figures reported.   

For these reasons, the Board finds that a rating higher than 10 percent for diabetic retinopathy is not warranted for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Regarding the possibility of staged ratings, in this case, the disability has not significantly changed during the period on appeal, and a uniform evaluation is warranted.  Most significant in the Board's finding, at no time during the period on appeal are the criteria for a rating higher than 10 percent met or approximated.  

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2010), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected disabilities.  The peripheral neuropathy criteria provide for ratings based on the level of overall impairment.  Thus, by using characterizations such as mild, moderate, and severe, they are broadly inclusive of symptomatology; and, in this case, the Board has considered all reported symptoms in assigning a rating.  The criteria for rating visual acuity are also broadly inclusive of symptomatology as they consider the effect of all symptoms on visual acuity.  This equates to the level of disability produced by the Veteran's retinopathy.  Because the schedular rating criteria are adequate to rate the service connected disabilities, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

A disability rating for right lower extremity diabetic neuropathy of 20 percent is granted; a disability rating higher than 20 percent is denied. 

A disability rating for left lower extremity diabetic neuropathy of 20 percent is granted; disability rating higher than 20 percent is denied. 

A disability rating in excess of 10 percent for diabetic retinopathy is denied. 



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


